Order, entered April 8, 1963, appointing a temporary receiver of the property of an alleged incompetent, vacated, under section 132 of the Civil Practice Act, on the law and in the exercise of discretion. There is presently no statutory authority for the appointment of a temporary receiver of the property of an alleged incompetent, although such appointment has been held to be within the court’s inherent power (Civ. Prac. Act, § 1356 et seq.\ Mental Hygiene Law, § 70 et seq.\ cf. Matter of Gould, 257 App. Div. 109, 114, revd. on other grounds 282 N. Y. 132 with Matter of Tyler, 279 App. Div. 835; cf. Mental Hygiene Law, § 101, subd. [6], as added by L. 1962, eh. 310, § 280, eff. Sept. 1, 1963). In any event, need for a temporary receiver is not demonstrated where, as here, the alleged incompetent’s property appears to be secure from dissipation pending proceedings for the appointment of a committee (Matter of Tyler, supra; cf. Matter of Gould, supra). Moreover, since, on April 15, 1963, proceedings for the appointment of a committee were instituted in Bronx County, and a special guardian appointed. Concur — Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ.